DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Examiner points out that Figure 1 is disclosed as prior art (see page 4 lines 10-14 of the Specification).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation of “its small base” (line 4) renders the claim indefinite because the limitation is unclear as to what claimed structure “its” refers to in the claim.  Does Applicant mean -a small base of 
Please make similar corrections for other recitations of “its small base” in the claims (see claim 1 line 31, and claim 2 line 11)
Further regarding claim 1, the limitation of “its large base” (line 4) renders the claim indefinite because the limitation is unclear as to what claimed structure “its” refers to in the claim.  Does Applicant mean -a large base of the truncated cone shell-?  For this office action, the above limitation will be interpreted as a large base of the truncated cone shell.
Please make similar corrections for other recitations of “its large base” in the claims (see claim 2 line 8).
Regarding claim 4, the limitation of “its outer periphery” (lines 10-11) renders the claim indefinite because the limitation is unclear as to what claimed structure “its” refers to in the claim.  Does Applicant mean -an outer periphery of said closure member-?  For this office action, the above limitation will be interpreted as an outer periphery of said closure member.
Regarding claim 6, “the anchoring means of the closure” (line 7) lacks antecedent basis, as an anchoring means of the closure has not previously been claimed.
Please make similar corrections for other recitations of “the anchoring means of the closure” in the claims (see claim 7 line 4, and claim 8 line 7).
Further regarding claim 6, “the anchoring means of the shell” (lines 7-8) lacks antecedent basis, as an anchoring means of the shell has not previously been claimed. 
Please make similar corrections for other recitations of “the anchoring means of the shell” in the claims (see claim 7 line 6, and claim 8 lines 4-5).
Regarding claim 11, “the central ax” (line 6) lacks antecedent basis.  Does Applicant mean -the central axis-?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, and 11 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Chiang (US Publication 2009/0243250 A1).
Regarding claim 1, Chiang discloses a Bicycle Sprocket Assembly comprising:

A sprocket assembly (20, see figures 7-8) to be mounted on a driver body of a bicycle wheel hub (considered the freewheel hub see paragraph 0019 lines 12-15), comprising:

a truncated cone shell (see figures 7-8) having a first opening (considered the opening next to 30 in figure 8) in its small base and a second opening (considered the opening next to 10 in figure 8) in its large base, both openings being coaxial with a central axis (see figure 8) of said truncated cone shell;

a plurality of toothed sprockets (considered the sprockets of sprocket unit 20) having different numbers of teeth (see figures 7-8) disposed in the truncated cone shell and extending radially outwardly (see figures 7-8) of the central axis to engage with a bicycle chain;

an axial fixing member (see figure 8, and annotated figure below) to fix the truncated cone shell to the driver body;

a radial load transmission profile (considered the radial surface of 20 in contact with 30, see figure 8, and annotated figure below) perimetrally supported onto the driver body (see figure 8);

a toothed torque transmission profile (considered the profile of teeth 231, see figure 1A) providing tangential engagement in order to transmit torque from the truncated cone shell towards the driver body;

wherein the truncated cone shell, the toothed sprockets, the axial fixing member, the radial load transmission profile and the toothed torque transmission profile are configured in a single piece (see paragraph 0019 lines 1-2, figures 7-8 and annotated figure below);

wherein the axial fixing member restricts the truncated cone shell position relative to the driver body along the central axis in the direction from the small base towards the large base of the truncated cone shell (see figure 8); and

wherein the axial fixing member, the radial load transmission profile and the toothed torque transmission profile are all disposed towards the inside of the truncated cone shell (see figure 8) and close to its small base (see figure 8), being the axial fixing member is the one located next to the small base (as viewed from the second opening, also see figures 7-8), and being the radial load transmission profile and the toothed torque transmission profile adjacent to the axial fixing member (see figure 8 and figure 1A.).  Also, see annotated figure below.


    PNG
    media_image1.png
    515
    604
    media_image1.png
    Greyscale


Regarding claim 3, Chiang further shows wherein the radial load transmission profile is configured as a cylindrical cavity (see figure 8) that houses and provides radial support to the driver body (see figure 8).
Regarding claim 4, Chiang further shows wherein the sprocket assembly comprises a closure member (10, see figure 8) extending radially outwardly from the central axis and being coupled to the large base of the truncated cone shell (see figure 8), wherein the closure member includes a third opening (considered the opening of 10, as shown in figure 8) coaxial with the central axis of the truncated cone shell for receiving the driver body (see figure 8), wherein said closure member comprises at least one toothed pinion (10) at its outer periphery provided with teeth extending radially outwardly from the central axis (see figure 8) to engage with a bicycle chain, 
Regarding claim 11, Chiang further shows wherein the truncated cone shell comprises a plurality of alternating annular coaxial cylinders (considered cylinders between the sprocket teeth, see figure 8) and annular coaxial discs (the discs comprising the sprocket teeth, see figure 8) step-shaped and disposed along the central axis of the truncated cone shell (see figure 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US Publication 2009/0243250 A1) in view of Braedt (US Publication 2012/0309572 A1).
Regarding claim 2, Chiang further shows: 

wherein the axial fixing member is configured as a protrusion (see annotated figure above), extending radially from the truncated cone shell towards the central axis (see annotated figure above) comprising an inner wall (considered the right wall of the protrusion), which restricts the axial displacement of the truncated cone shell in the direction of the central axis towards its large base when coming into contact with the driver body, and also comprising an outer wall (considered the left wall of the protrusion), which restricts the axial displacement of the truncated cone shell.

Chiang does not explicitly disclose a fixing member.  



At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sprocket assembly of Chiang by providing a fixing member to the sprocket assembly, to provide support to an end of the sprocket assembly as taught by Braedt.

Regarding claim 6, Chiang does not explicitly disclose: 

wherein the sprocket assembly comprises discrete anchoring members for fixing the closure member to the truncated cone shell, and wherein these anchoring members are fixed to respective anchoring means, namely the anchoring means of the closure and the anchoring means of the shell.

Braedt discloses a multiple sprocket assembly (see figures 1-7) and teaches of providing projecting pins (98, see figure 6, i.e. anchoring members) and recesses (110, see figure 6, i.e. anchoring means) to connect parts of the sprocket body together (see paragraphs 0040 and 0043).

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sprocket assembly of Chiang by providing anchoring members, anchoring means for the closure and anchoring means for the shell, to connect parts of the sprocket body together as taught by Braedt.

Regarding claim 7, Chiang does not explicitly disclose:

wherein the anchoring members are configured as threaded bolts, passing through the anchoring means of the closure which are configured as through openings in the closure member, and wherein the 

Braedt discloses a multiple sprocket assembly (see figures 1-7) and teaches of providing projecting pins (98, see figure 6, i.e. anchoring members) and recesses (110, see figure 6, i.e. anchoring means) to connect parts of the sprocket body together (see paragraphs 0040 and 0043).

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sprocket assembly of Chiang by providing the anchoring members as threaded bolts, the anchoring means of the closure as through openings, and the anchoring means of the shell as threaded openings, to connect parts of the sprocket body together as taught by Braedt.

Regarding claim 8, Chiang further shows:	

wherein the large base of the truncated cone shell (see figure 7) includes a plurality of axial protrusions (considered the protrusions next to recesses 22, as shown in figure 7); wherein the closure member (10) includes a plurality of corresponding recesses (considered the recesses of 10 that correspond to the protrusions next to recesses 22); and wherein said axial protrusions mate with said recesses (see figures 7-8) so that the engaging between axial protrusions and recesses contribute to the transmission of tangential load from the closure member towards the truncated cone shell (see figures 7-8).

Chiang does not explicitly disclose the anchoring means being positioned on the axial protrusions and the anchoring means being positioned on the corresponding recesses.

Braedt discloses a multiple sprocket assembly (see figures 1-7) and teaches of providing projecting pins (98, see figure 6, i.e. anchoring members) and recesses (110, see figure 6, i.e. anchoring means) to connect parts of the sprocket body together (see paragraphs 0040 and 0043).

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sprocket assembly of Chiang by providing the anchoring means positioned on the axial protrusions and the anchoring means positioned on the corresponding recesses, to connect parts of the sprocket body together as taught by Braedt.

Regarding claim 9, Chiang further shows wherein the axial protrusions (see figure 7) are provided with two opposing faces (see figure 7) arranged to transmit tangential load in both tangential directions.
Regarding claim 10, Chiang further shows wherein the recesses (considered the recesses of 10 that correspond to the protrusions next to recesses 22) are provided with two opposing faces (considered the faces to match the faces of the axial protrusions, as shown in figure 7) arranged to transmit tangential loads in both tangential directions.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Chiang (US Publication 2009/0243250 A1), Braedt (US Publication 2012/0309572 A1), and Watarai et al. (US Publication 2016/0347410 A1) are considered the closest prior art references to the invention of dependent claim 5.

Claim 5 claims:
“wherein the smaller toothed pinion (30) of the closure member (3) is provided with at least 3 more teeth than the larger toothed sprocket (20) of the truncated cone shell (2), and wherein the truncated cone shell (2) is made of a first material, and the closure member (3) comprising more than one toothed pinions (30) on its periphery, is made of a second lighter material, being the tooth thickness of said 

None of Chiang, Braedt, nor Watarai et al. disclose the limitation(s) of wherein the smaller toothed pinion of the closure member is provided with at least 3 more teeth than the larger toothed sprocket of the truncated cone shell, and wherein the truncated cone shell is made of a first material, and the closure member comprising more than one toothed pinions on its periphery, is made of a second lighter material, being the tooth thickness of said toothed pinions greater than the tooth thickness of the toothed sprockets of the truncated cone shell, in conjunction with the limitations of independent claim 1.

Regarding Watarai et al., while Watarai et al. teaches sprockets (SP1-SP5) of a first material and a support member (12) of a second material different than the first material (see paragraph 0113), Watarai et al. does not disclose nor teach a truncated cone shell is made of a first material and a closure member made of a second lighter material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/